 
[logo.jpg]
 
Exhibit 10.41
 
November 3, 2009


George Cardoza


Dear George,


On behalf of NeoGenomics Laboratories (“NeoGenomics” or the “Company”), it is my
pleasure to extend this offer of employment for the Chief Financial Officer
position to you.  If the following terms are satisfactory, please countersign
this letter (the “Agreement”) and return a copy to me at your earliest
convenience.


Position:
 
Chief Financial Officer.
     
Duties:
 
As Chief Financial Officer, you will report to the Chief Executive Officer of
the Company or such other person as may be appointed by the CEO and you will be
responsible for the administrative, financial, and risk management operations of
the company, to include the development of a financial strategy, metrics tied to
that strategy, and the ongoing development and monitoring of control systems
designed to preserve company assets and report accurate financial results in
addition to other duties as may be assigned to you by the CEO of the Company or
the Board’s designee in the absence of the CEO.
     
Start Date:
 
On or before December 1, 2009.
     
Base Salary:
 
$190,000/year, payable bi-weekly.  The parties agree that this salary is for a
full-time position. Thereafter, increases in base salary may occur annually at
the discretion of the CEO of the Company with the approval of the Compensation
Committee of the Board of Directors.
     
Relocation:
 
You will be eligible for relocation assistance should you agree to establish a
residence in the greater Fort Myers area no later than December 1, 2010.  Please
refer to the terms in the attached Relocation Agreement.
     
Bonus:
 
Beginning with the fiscal year ending December 31, 2010, you will be eligible to
receive an incentive bonus payment which will be targeted at 30% of your Base
Salary based on 100% achievement of goals as agreed upon between you and the CEO
of the Company and approved by the Board of Directors for such fiscal year.

               
NeoGenomics Laboratories Florida
   
NeoGenomics Laboratories California
12701  Commonwealth Drive, Suite 5  • Fort Myers,  FL  33913
   
6   Morgan,  Suite  150  • Irvine,  CA  92618
Telephone: (866) 776-5907   • Fax: (239) 768-0711
   
NeoGenomics Laboratories Tennessee
www.neogenomics.org
   
618   Grassmere  Park  Drive  Unit   20 • Nashville,  TN   37211

 
 
 

--------------------------------------------------------------------------------

 
 
Benefits:
 
You will be entitled to participate in all medical and other benefits that the
Company has established for its employees in accordance with the Company’s
policy for such benefits at any given time.  Other benefits may include but not
be limited to: short term and long term disability, dental, a 401K plan, a
section 125 plan and an employee stock purchase plan.
     
Paid Time Off:
 
You will be eligible for 4 weeks of paid time off (PTO)/year (160 hours), which
will accrue on a pro-rata basis beginning from your hire date and be may carried
over from year to year.  It is company policy that when your accrued PTO balance
reaches 160 hours, you will cease accruing PTO until your accrued PTO balance is
120 hours or less – at which point you will again accrue PTO until you reach 160
hours. You are eligible to use PTO after completing 3 months of employment. In
addition to paid time off, there are also 6 paid national holidays and 1
“floater” day available to you.
     
Stock Options:
 
You will be granted stock options to purchase up to 150,000 shares of the common
stock of the Company’s publicly-traded holding company, NeoGenomics, Inc., a
Nevada corporation, at an exercise price equivalent to the closing price per
share at which such stock was quoted on the NASDAQ Bulletin Board on the day
prior to your Start Date. The grant of such options will be made pursuant to the
Company’s stock option plan then in effect and will be evidenced by a separate
Option Agreement, which the Company will execute with you within 60 days of
receiving a copy of the Company’s Confidentiality, Non-Competition and
Non-Solicitation Agreement which has been executed by you.  So long as you
remained employed by the Company, such options will have a five-year term from
the grant date and will vest according to the following schedule:
            
Time-Based Vesting



37,500
 
at your first year anniversary
37,500
 
at your second year anniversary
37,500
 
at your third year anniversary
37,500
 
at your fourth year anniversary

If for any reason you resign prior to the time which is 12 months from your
Start Date, you will forgo all such options. Furthermore, you understand that
the Company’s stock option plan requires that any employee who leaves the
employment of the Company will have no more than three (3) months from their
termination date to exercise any vested options.


The Company agrees that it will grant to you the maximum number of Incentive
Stock Options (“ISO’s”) available under current IRS guidelines and that the
remainder, if any, will be in the form of non-qualified stock options.


 
2

--------------------------------------------------------------------------------

 


Termination
 
Without Cause:
If the Company terminates you without “Cause” for any reason during the Term or
any extension thereof, then the Company agrees that as severance it will
continue to pay you your Base Salary and maintain your employee benefits for a
period that is equal to six (6) months of your employment by the Company,
beginning on the date of your termination notice.
     
For the purposes of this letter agreement, the Company shall have “Cause” to
terminate your employment hereunder upon:  (i) failure to materially perform
     
and discharge your duties and responsibilities under this Agreement (other than
any such failure resulting from incapacity due to illness) after receiving
written notice and allowing you ten (10) business days to cure such failures, if
so curable, provided, however, that after one such notice has been given to you,
the Company is no longer required to provide time to cure subsequent failures
under this provision, or (ii) any breach by you of the provisions of this
Agreement; or (iii) misconduct which, in the opinion and sole discretion of the
Company, is injurious to the Company; or (iv) any felony conviction involving
the personal dishonesty or moral turpitude, or (v) engagement in illegal drug
use or alcohol abuse which prevents you from performing your duties in any
manner, or (vi) any material misappropriation, embezzlement or conversion of the
Company’s or any of its subsidiary’s or affiliate’s property or business
opportunities by you; or (vii) willful misconduct by you in respect of your
duties or obligations under this Agreement and/or the Confidentiality,
Non-Solicitation, and Non-competition Agreement.
     
You acknowledge and agree that any and all payments to which you are entitled
under this Section are conditioned upon and subject to your execution of a
general waiver and release, in such reasonable form as counsel for each of the
Company and you shall agree upon, of all claims you have or may have against the
Company.
   
Confidentiality,
Non-Compete, &
 
Work +Products:
You agree that prior to your Start Date, you will execute the Company’s
Confidentiality, Non-Competition and Non-Solicitation Agreement attached to this
letter as Exhibit 1.  You understand that if you should fail to execute such
Confidentiality, Non-Competition and Non-Solicitation Agreement in the
agreed-upon form, it will be grounds for revoking this offer and not hiring
you.  You understand and acknowledge that this Agreement shall be read in pari
materia with the Confidentiality, Non-Competition and Non-Solicitation Agreement
and is part of this Agreement.
    Executive’s  
Representations:
You understand and acknowledge that this position is an officer level position
within NeoGenomics.  You represent and warrant, to the best of your knowledge,
that nothing in your past legal and/or work experiences, which if became broadly
known in the marketplace, would impair your ability to serve as an officer of a
public company or materially damage your credibility with public
shareholders.  You further represent and warrant, to the best of your knowledge,
that, prior to accepting this offer of employment, you have disclosed all
material information about your past legal and work experiences that would be
required to be disclosed on a Directors’ and Officers’ questionnaire for the
purpose of determining what disclosures, if any, will need to be made with the
SEC.  Prior to the Company’s next public filing, you also agree to fill out a
Director’s and Officer’s questionnaire in form and substance satisfactory to the
Company’s counsel.   You further represent and warrant, to the best of your
knowledge, that you are currently not obligated under any form of
non-competition or non-solicitation agreement which would preclude you from
serving in the position indicated above for NeoGenomics or soliciting business
relationships for any laboratory services from any potential customers in the
United States.

 
 
3

--------------------------------------------------------------------------------

 
 
Miscellaneous:
(i)
This Agreement supersedes all prior agreements and understandings between   the
parties and may not be modified or terminated orally.  No modification or
attempted waiver will be valid unless in writing and signed by the party against
whom the same is sought to be enforced.



(ii)   
The provisions of this Agreement are separate and severable, and if any of
themis declared invalid and/or unenforceable by a court of competent
jurisdiction oran arbitrator, the remaining provisions shall not be affected.



(iii)  
This Agreement is the joint product of the Company and you and each
provisionhereof has been subject to the mutual consultation, negotiation and
agreement ofthe Company and you and shall not be construed for or against either
partyhereto.



(iv)  
This Agreement will be governed by, and construed in accordance with
theprovisions of the law of the State of Florida, without reference to
provisions thatrefer a matter to the law of any other jurisdiction.  Each party
hereto herebyirrevocably submits itself to the exclusive personal jurisdiction
of the federal and state courts sitting in Florida; accordingly, any matters
involving the Company and the Executive with respect to this Agreement may be
adjudicated only in a federal or state court sitting in Lee County, Florida.



(v)
This Agreement may be signed in counterparts, and by fax, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument



(vi) Within three days of your start date, you will need to provide
documentation   verifying your legal right to work in the United States.  Please
understand that this offer of employment is contingent upon your ability to
comply with the employment verification requirements under federal laws and that
we cannot begin payroll until this requirement has been meet.(vii) Employment
with NeoGenomics is an “at-will” relationship and not guaranteed for any
term.  You or the Company may terminate employment at anytime for any reason.


(Signatures Appear on the Next Page)


 
4

--------------------------------------------------------------------------------

 



George, I know that with your help we can build a world-class team to help drive
this company.  Welcome aboard!


Sincerely,


/s/ Douglas M. VanOort


Douglas M. VanOort
Executive Chairman and CEO


Agreed and Accepted:


/s/ George Cardoza
 
11/4/2009
George Cardoza
 
Date

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETE AGREEMENT
 
This Confidentiality, Non-Solicitation and Non-Compete Agreement (the
“Agreement”) dated this 3rd day of November, 2009 is entered into by and between
George Cardoza (“Employee”) and NeoGenomics, Inc., a Florida corporation
(“Employer” and collectively with NeoGenomics, Inc, a Nevada corporation, the
Employer’s parent corporation, the “Company”).  Hereinafter, each of the
Employee or the Company may be referred to a “Party” and together be referred to
as the “Parties”.
 
RECITALS:
 
WHEREAS, the Parties have entered into that certain letter agreement, dated
November 3, 2009, that creates an employment relationship between the Company
and Employee (the “Employment Agreement”); and
 
WHEREAS, pursuant to the Employment Agreement, the Employee agreed to enter into
the Company’s standard Confidentiality, Non-Solicitation and Non-Compete; and
 
WHEREAS, the Company desires to protect and preserve its Confidential
Information and its legitimate business interests by having the Employee enter
into this Agreement as part of the Employment Agreement; and
 
WHEREAS, the Employee desires to establish and maintain an employment
relationship with the Company and as part of such employment relationship
desires to enter into this Agreement with the Company.
 
Now, therefore, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by Employee, the Parties agree as follows:
 
1.           Term. Employee agree(s) that the term of this agreement is
effective upon execution and shall survive and continue to be in force and
effect for two years following the termination of any employment relationship
between the Parties, whether termination is by the Company and/or any entity
that is wholly or partially owned by the Company (all of such entities being
hereinafter referred to as “Affiliated Entities”), with or without cause,
wrongful discharge, or for any other reason whatsoever, or by the Employee
(“Term”).

 
6

--------------------------------------------------------------------------------

 
 
2.           Confidential Information.

 
a.           The term “Confidential Information” as used herein shall include
all business practices, methods, techniques, or processes that:  (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its
secrecy.  Confidential Information also includes, but is not limited to, files,
letters, memoranda, reports, records, computer disks or other computer storage
medium, data, models or any photographic or other tangible materials containing
such information, customer lists and names and other information, customer
contracts, other corporate contracts, computer programs, proprietary technical
information and or strategies, sales, promotional or marketing plans or
strategies, programs, techniques, practices, any expansion plans (including
existing and entry into new geographic and/or product markets), pricing
information, product or service offering specifications or plans therefor,
business plans, financial information and other financial plans, data pertaining
to the Company’s operating performance, employee lists, salary information,
training manuals, and other materials and business information of a similar
nature, including information about the Company itself or any Affiliated Entity,
which Employee acknowledges and agrees has been compiled by the Company's
expenditure of a great amount of time, money and effort, and that contains
detailed information that could not be created independently from public
sources.  Further, all data, spreadsheets, reports, records, know-how, verbal
communication, proprietary and technical information and/or other confidential
materials of similar kind transmitted by the Company or any Affiliated Entity to
Employee or developed by the Employee on behalf of the Company or any Affiliate
Entity as Work Product (as defined in Paragraph 7) are expressly included within
the definition of “Confidential Information.”  The Parties further agree that
the fact the Company or any Affiliated Entity may be seeking to complete a
business transaction is “Confidential Information” within the meaning of this
Agreement, as well as all notes, analysis, work product or other material
derived from Confidential Information.
 
b.           Employee acknowledge(s) that this "Confidential Information" is of
value to the Company and/or any Affiliated Entities by providing them with a
competitive advantage over their competitors, is not generally known to
competitors of the Company, and is not intended by the Company or any Affiliated
Entities for general dissemination.  Employee acknowledges that this
"Confidential Information" derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of reasonable efforts to maintain
its secrecy.  Therefore, the Parties agree that all "Confidential Information"
under this Agreement constitutes “Trade Secrets” under Section 688.002 and
Chapter 812 of the Florida Statutes.
 
3.           Duty of Confidentiality.   All Confidential Information is
considered highly sensitive and strictly confidential. The Employee agrees that
at all times during the term of this Agreement and after the termination of
employment with the Company or any Affiliated Entity for as long as such
information remains non-public information, the Employee shall (i) hold in
confidence and refrain from disclosing to any other party all Confidential
Information, whether written or oral, tangible or intangible, concerning the
Company or any Affiliated Entities and their business and operations unless such
disclosure is accompanied by a non-disclosure agreement executed by the Company
with the party to whom such Confidential Information is provided, (ii) use the
Confidential Information solely in connection with his or her employment with
the Company or any Affiliated Entity and for no other purpose, (iii) take all
precautions necessary to ensure that the Confidential Information shall not be,
or be permitted to be, shown, copied or disclosed to third parties, without the
prior written consent of the Company or any Affiliated Entity, (iv) observe all
security policies implemented by the Company or any Affiliated Entity from time
to time with respect to the Confidential Information, and (v) not use or
disclose, directly or indirectly, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement.  Employee agrees that protection
of the Company’s and any Affiliated Entity’s Confidential Information
constitutes a legitimate business interest justifying the restrictive covenants
contained herein.  Employee further agrees that the restrictive covenants
contained herein are reasonably necessary to protect the Company’s and any
Affiliated Entity’s legitimate business interest in preserving its Confidential
Information.
 
In the event that the Employee is ordered to disclose any Confidential
Information, whether in a legal or regulatory proceeding or otherwise, the
Employee shall provide the Company or any Affiliated Entities with prompt notice
of such request or order so that the Company or any Affiliated Entity may seek
to prevent disclosure.

 
7

--------------------------------------------------------------------------------

 
 
4.           Limited Right of Disclosure.   Except as otherwise permitted by
this Agreement, Employee shall limit disclosure of pertinent Confidential
Information to Employee’s attorney, if any (“Representative(s)”), for the sole
purpose of evaluating Employee’s relationship with the Company.  Paragraph 3 of
this Agreement shall bind all such Representative(s), and Employee shall show
this Agreement to them and shall obtain their signed consent to be bound by this
Agreement prior to any disclosures.
 
5.           Return of Company Property and Confidential Materials.   All
tangible property, including cell phones, laptop computers and other company
purchased property, as well as all Confidential Information provided to Employee
is the exclusive property of the Company and/or its Affiliated Entities and must
be returned to the Company and/or its Affiliated Entities in accordance with the
instructions of the Company and/or such Affiliated Entities either upon
termination of the Employee’s employment or at such other time as is reasonably
requested by the Company.  Employee agree(s) that upon termination of employment
with the Company or any Affiliated Entity, whether termination is by the Company
or the Affiliated Entity, with or without cause, wrongful discharge, or for any
other reason whatsoever, or by the Employee, Employee shall return all copies,
in whatever form, including hard copies and computer disks, of Confidential
Information to the Company and/or the Affiliated Entity, and Employee shall
delete any copy of the Confidential Information on any computer file or database
maintained by Employee and shall certify in writing that he/she has done so.  In
addition to returning all information to the Company and/or any Affiliated
Entities as described above, Employee will destroy any analysis, notes, work
product or other materials relating to or derived from the Confidential
Information. Any intentional or unauthorized retention of Confidential
Information may constitute “civil theft” as such term is defined in Chapter 772
of the Florida Statutes.
 
6.           Agreement Not To Circumvent.   Employee agrees not to pursue any
transaction or comparable concept that makes use of any information identified
herein as Confidential Information during the Term of this Agreement, other than
through the Company and/or its Affiliated Entities or on behalf of the Company
and/or its Affiliated Entities.  It is further understood and agreed that the
Employee will direct all communications and requests regarding Confidential
Information from any third parties through the Company’s then chief executive
officer or president.  Any violation of this covenant shall subject Employee to
the remedies identified in Paragraph 9 in addition to any other available
remedies.
 
7.           Title to Work Product.   Employee agrees that all work products
(including strategies and testing methodologies for competing in the genetics
testing industry, technical materials and diagrams, computer programs, financial
plans and other written materials, websites, presentation materials, course
materials, advertising campaigns, slogans, videos, pictures and other materials)
created or developed by the Employee for the Company or any of its Affiliated
Entities during the term of the Employee’s employment with the Company or any
successor to the Company until the date of termination of the Employee
(collectively, the “Work Product”), shall be considered a work made for hire and
that the Company shall be the sole owner of all rights, including copyright, in
and to the Work Product.
 
If the Work Product, or any part thereof, does not qualify as a work made for
hire, the Employee agrees to assign, and hereby assigns, to the Company for the
full term of the copyright and all extensions thereof all of its right, title
and interest in and to the Work Product.  All discoveries, inventions,
innovations, works of authorship, computer programs, improvements and ideas,
whether or not patentable or copyrightable or otherwise protectable, conceived,
completed, reduced to practice or otherwise produced by the Employee in the
course of his or her services to the Company in connection with or in any way
relating to the business of the Company or capable of being used or adapted for
use therein or in connection therewith shall forthwith be disclosed to the
Company and shall belong to and be the absolute property of the Company unless
assigned by the Company to an Affiliated Entity.

 
8

--------------------------------------------------------------------------------

 
 
Employee hereby assigns to the Company all right, title and interest in all of
the discoveries, inventions, innovations, works of authorship, computer
programs, improvements, ideas and other work product; all copyrights, trade
secrets, and trademarks in the same; and all patent applications filed and
patents granted worldwide on any of the same for any work previously completed
on behalf of the Company or any Affiliated Entity or work performed under the
terms of this Agreement or the Employment Agreement.  Employee, if and whenever
required to do so (whether during or after the termination of his or her
employment), shall at the expense of the Company or any Affiliated Entity apply
or join in applying for copyrights, patents or trademarks or other equivalent
protection in the United States or in other parts of the world for any such
discovery, invention, innovation, work of authorship, computer program,
improvement, and idea as aforesaid and execute, deliver and perform all
instruments and things necessary for vesting such patents, trademarks,
copyrights or equivalent protections when obtained and all right, title and
interest to and in the same in the Company absolutely and as sole beneficial
owner, unless assigned by the Company to an Affiliated Entity.  Notwithstanding
the foregoing, work product conceived by the Employee, which is not related to
the business of the Company, or any Affiliated Entity, will remain the property
of the Employee.
 
8.           Restrictive Covenant.    The Company and its Affiliated Entities
are engaged in the business of providing cancer genetic and molecular testing
services to oncologists, urologists, pathologists, physicians, hospitals, and
other medical laboratories.  The covenants contained in this Paragraph 8 (the
“Restrictive Covenants”) are given and made by Employee to induce the Company to
employ Employee under the terms of the Employment Agreement, and Employee
acknowledges sufficiency of consideration for these Restrictive
Covenants.  Employee expressly covenants and agrees that, during his or her
employment and for a period time following termination of such employment, as
defined below, whether termination is by the Company, with or without cause,
wrongful discharge, or for any other reason whatsoever, or by Employee (such
period of time is hereinafter referred to as the "Restrictive Period"), he/she
will abide by the following restrictive covenants unless an exception is
specifically provided in certain situations in such Restrictive Covenants.  The
Restrictive Period will be defined as a period of two (2) years for the
Non-Solicitation Covenant and a period of one (1) year for the Non-Competition
Covenant.
 
 
a.
Non-Solicitation.   Employee agrees and acknowledges that, during the
Restrictive Period, he/she will not, directly or indirectly, in one or a series
of transactions, as an individual or as a partner, joint venturer, employee,
agent, salesperson, contractor, officer, director or otherwise, for the benefit
of himself or herself or any other person, partnership, firm, corporation,
association or other legal entity:

 
 
(i)
induce any customer, or any pending customer, of the Company or of any
Affiliated Entity to patronize or do business with any business directly or
indirectly in competition with the businesses conducted by the Company or any
Affiliated Entity in any market in which the Company or any Affiliated Entity
does business; or

 
 
(ii)
canvass, solicit or accept from any customer, or any pending customer, of the
Company or of any Affiliated Entity, any such business relationship that is in
competition with the Company or any Affiliated Entity; or



 
(iii)
request or advise any customer or vendor, or any pending customer or vendor, of
the Company or of any Affiliated Entity to withdraw, curtail or cancel any such
customer's or vendor's business with the Company or any Affiliated Entity; or

 
 
9

--------------------------------------------------------------------------------

 
 
 
(iv)
recruit, solicit or otherwise induce or influence any proprietor, partner,
stockholder, lender, director, officer, employee, sales agent, joint venturer,
investor, lessor, supplier, customer, agent, representative or any other person
which has a business relationship with the Company or any Affiliated Entity to
discontinue, reduce or modify such employment, agency or business relationship
with the Company or any Affiliated Entity; or

 
 
(v)
employ or seek to employ any person or agent who is then (or was at any time
within twelve (12) months prior to the date Employee or such entity employs or
seeks to employ such person) employed or retained by the Company or any
Affiliated Entity.

 
 
b.
Non-Competition.   Employee agrees and acknowledges that, during the Restrictive
Period, he/she will not, directly or indirectly, for himself or herself, or on
behalf of others, as an individual on Employee's own account, or as a partner,
joint venturer, employee, agent, salesman, contractor, officer, director or
otherwise, for himself or herself or any other person, partnership, firm,
corporation, association or other legal entity enter into, engage in, accept
employment from, or participate in, any business that is in competition with the
business of the Company or any Affiliated Entity in any location in the United
States of America.

 
Notwithstanding the foregoing, however, it is understood and agreed by the
Company and the Employee that in the event of a termination of the Employee by
the Company without “Cause” (as such term in defined in the Employment
Agreement), the provisions of the Non-Competition covenant outlined in the
preceding paragraph 8(b) shall not be deemed valid or enforceable
hereunder.  The Employee specifically acknowledges that any termination by the
Company for “Cause” or any termination by resignation of the Employee shall
result in the Non-competition covenant described in paragraph 8(b) remaining
valid and enforceable hereunder.
 
Notwithstanding the preceding paragraphs, the spirit and intent of this
non-competition clause is not to deny the Employee the ability to support his or
her family, but rather to prevent the Employee from using the knowledge and
experiences obtained from the Company in a similar competitive
environment.  Along those lines, should the Employee leave the employment of the
Employer for any reason, he or she would be prohibited from joining a for-profit
cancer testing genetics laboratory and/or competing against the Company in the
same market place.  The Parties agree that the phrase “in any business that is
in competition with the business of the Company” in the preceding paragraph 8(b)
specifically excludes all non-profit medical testing laboratories, hospitals and
academic institutions as well as for-profit prenatal and
pediatric/constitutional genetic testing laboratories.  In other words, the
Employee would be allowed under this non-compete clause to work in a private,
for-profit prenatal laboratory or pediatric/constitutional genetics testing
laboratory as well as any non-profit cancer genetics testing laboratory.  Thus,
the spirit and intent of this non-competition clause is intended to prevent the
Employee from acting in any of the capacities outlined in this paragraph for any
“for-profit” cancer genetics testing laboratory only.  For purposes of this
agreement, cancer genetic testing laboratories shall be defined as laboratories
that perform the following types of cancer genetics testing: cytogenetics
testing, Flourescence In-Situ Hybridization (FISH) testing, flow cytometry
testing and molecular genetics testing.

 
10

--------------------------------------------------------------------------------

 


 
c.
Acknowledgements of Employee.

 
 
(i)
The Employee understands and acknowledges that any violation of the Restrictive
Covenants shall constitute a material breach of this Agreement and will cause
irreparable harm and loss to the Company or any Affiliated Entity for which
monetary damages will be an insufficient remedy.  Therefore, the Parties agree
that in addition to any other remedy available, the Company and its Affiliated
Entities will be entitled to the relief identified in Paragraph No. 9 below.

 
 
(ii)
The Restrictive Covenants shall be construed as agreements independent of any
other provision in this Agreement and the existence of any claim or cause of
action of Employee against the Company or any Affiliated Entity shall not
constitute a defense to the enforcement of these Restrictive Covenants.

 
 
(iii)
Employee agrees that the Restrictive Covenants are reasonably necessary to
protect the legitimate business interests of the Company or any Affiliated
Entity.

 
 
(iv)
Employee agrees that the Restrictive Covenants may be enforced by the Company’s
assignee or successor or any of the Affiliated Entities and Employee
acknowledges and agrees that assignees, successors and Affiliated Entities are
intended beneficiaries of this Agreement.

 
 
(v)
Employee agrees that if any portion of the Restrictive Covenants are held by an
arbitration panel or court of competent jurisdiction to be unreasonable,
arbitrary or against public policy for any reason, they shall be divisible as to
time, geographic area and line of business and shall be enforceable as to a
reasonable time, area and line of business.

 
 
(vi)
Employee agrees that any violation of the Restrictive Covenants, in any capacity
identified herein, are a material breach of this Agreement and that any and all
sales by Employee for himself or herself, other individual(s), partnership,
corporation, joint venture, or any other entity with which he or she is
associated, shall be conclusively presumed to have been made by the Company or
any Affiliated Entity, but for the violation.

 
 
(vii)
Employee agrees that any failure of the Company or any Affiliated Entity to
enforce the Restrictive Covenants against any other employee, for any reason,
shall not constitute a defense to enforcement of the Restrictive Covenants
against the Employee.

 
9.           Specific Performance; Injunction.   The Parties agree and
acknowledge that the restrictions contained in Paragraphs 1-8 are reasonable in
scope and duration and are necessary to protect the Company or any of its
Affiliated Entities.  If any provision of Paragraphs 1-8 as applied to any party
or to any circumstance is adjudged by a court to be invalid or unenforceable,
the same shall in no way affect any other circumstance or the validity or
enforceability of any other provision of this Agreement.  If any such provision,
or any part thereof, is held to be unenforceable because of the duration of such
provision or the area covered thereby, the Parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision, and/or to delete specific words or phrases, and in its reduced
form, such provision shall then be enforceable and shall be enforced.
 
Any unauthorized use or disclosure of information in violation of Paragraphs 2-7
above or violation of the Restrictive Covenant in Paragraph 8 shall constitute a
material breach of this Agreement, shall constitute misappropriation under
Florida Statutes, and shall cause irreparable harm and loss to the Company or
any of its Affiliated Entities for which monetary damages will be an
insufficient remedy.  Therefore, the Parties agree that in addition to any other
remedy available, the Company or any of its Affiliated Entities will be entitled
to all of the civil remedies provided by Florida Statutes, including:

 
11

--------------------------------------------------------------------------------

 
 
 
a.
Temporary and permanent injunctive relief, without being required to post a
bond,  restraining Employee or Representatives and any other person,
partnership, firm, corporation, association or other legal entity acting in
concert with Employee from any actual or threatened unauthorized disclosure or
use of Confidential Information, in whole or in part, or from rendering any
service to any other person, partnership, firm, corporation, association or
other legal entity to whom such Confidential Information in whole or in part,
has been disclosed or used or is threatened to be disclosed or used; and

 
 
b.
Temporary and permanent injunctive relief, without being required to post a
bond, restraining the Employee from violating, directly or indirectly, the
restrictions of the Restrictive Covenant in any capacity identified in Paragraph
8, supra, and restricting third parties from aiding and abetting any violations
of the Restrictive Covenant; and

 
 
c.
Compensatory damages, including actual loss from misappropriation and unjust
enrichment; and

 
Notwithstanding the foregoing, the Company acknowledges and agrees that the
Employee will not be liable for the payment of any damages or fees owed to the
Company through the operation of Paragraphs 9c above, unless and until a court
of competent jurisdiction or arbitration panel has determined conclusively that
the Company or any of its assignees, successors or Affiliated Entities is
entitled to such recovery.
 
Nothing in this Agreement shall be construed as prohibiting the Company or any
Affiliated Entities from pursuing any other legal or equitable remedies
available to it for actual or threatened breach of the provisions of Paragraphs
2 – 8 of this Agreement, and the existence of any claim or cause of action by
Employee against the Company or any of its Affiliated Entities shall not
constitute a defense to the enforcement by the Company or any of its Affiliated
Entities of any of the provisions of this Agreement.  The Company and its
Affiliated Entities have fully performed all obligations entitling it to the
covenants of Paragraphs 2 – 8 of this Agreement and therefore such prohibitions
are not executory or otherwise subject to rejection under the bankruptcy code.
 
10.           Governing Law.   This Agreement shall be governed by, construed
and enforced in accordance with the laws of state of Florida without regard to
any statutory or common-law provision pertaining to conflicts of laws.  The
parties agree that courts of competent jurisdiction in Lee County, Florida and
the United States District Court for the Southern District of Florida shall have
concurrent jurisdiction with the arbitration tribunals of the American
Arbitration Association for purposes of entering temporary, preliminary and
permanent injunctive relief and with regard to any action arising out of any
breach or alleged breach of this Agreement.  Employee waives personal service of
any and all process upon Employee and consents that all such service of process
may be made by certified or registered mail directed to Employee at the address
stated in the signature section of this Agreement, with service so made deemed
to be completed upon actual receipt thereof.  Employee waives any objection to
jurisdiction and venue of any action instituted against Employee as provided
herein and agrees not to assert any defense based on lack of jurisdiction or
venue.

 
12

--------------------------------------------------------------------------------

 
 
11.           Arbitration Agreement. Employee agrees that all controversies,
claims, disputes and matters in question arising out of, or related to this
Agreement, the breach of this Agreement, the business relationship between
signatories to this Agreement or any other matter or claim whatsoever shall be
decided by binding arbitration before the American Arbitration Association,
utilizing its Commercial Rules by a panel of one arbitrator.  Venue for any
arbitration between the Parties shall be held in Fort Myers, Lee County,
Florida.

 
12.           Successors and Assigns.   This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and may not be assigned by Employee
at any time. This Agreement may be assigned only by the Company to an Affiliated
Entity and shall inure to the benefit of its successors and/or assigns.
 
13.           Entire Agreement.   This Agreement is the entire agreement of the
Parties with regard to the matters addressed herein, and supersedes all
negotiations, preliminary agreements, and all prior and contemporaneous
discussions and understandings of the signatories in connection with the subject
matter of this Agreement, except however, that this Agreement shall be read in
pari materia with the Employment Agreement executed by Employee.  This Agreement
may be modified only by written instrument signed by the Company and Employee.
 
14.           Construction. The Parties agree that, notwithstanding the
authorship of this Agreement by the Company, such Agreement shall not be
construed more favorably to one Party than the other.
 
15.           Severability.   In case any one or more provisions contained in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal were unenforceable provision had not been contained herein.
 
16.           Waiver. The waiver by the Company of a breach or threatened breach
of this Agreement by Employee cannot be construed as a waiver of any subsequent
breach by Employee.  The refusal or failure of the Company or any Affiliated
Entity to enforce any specific restrictive covenant in this Agreement against
Employee, or any other person for any reason, shall not constitute a defense to
the enforcement by the Company or any Affiliated Entity of any other restrictive
covenant provision set forth in this Agreement.
 
17.           Consideration.   Employee expressly acknowledges and agrees that
the execution by the Company of the Employment Agreement with the Employee
constitutes full, adequate and sufficient consideration to Employee for the
covenants of Employee under this Agreement.
 
18.           Notices .   All notices required by this Agreement shall be in
writing, shall be personally delivered or sent by U.S. Registered or Certified
Mail, return receipt requested, and shall be addressed to the signatories at the
addresses shown on the signature page of this Agreement.
 
19.           Acknowledgements.   Employee acknowledge(s) that he or she has
reviewed this Agreement prior to signing it, that he or she knows and
understands the contents, purposes and effect of this Agreement, and that he or
she has been given a signed copy of this Agreement for his or her records.
Employee further acknowledges and agrees that he or she has entered into this
Agreement freely, without any duress or coercion.
 
20.           Counterparts.   This Agreement may be executed in counterparts,
each of which shall be deemed an original for all intents and purposes.
 
  IN WITNESS WHEREOF, THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT AND KNOW AND UNDERSTAND THE CONTENTS THEREOF AND THAT THEY AGREE TO BE
BOUND AND ABIDE BY THE REPRESENTATIONS, COVENANTS, PROMISES AND WARRANTIES
CONTAINED HEREIN.

 
13

--------------------------------------------------------------------------------

 
 
By:
/s/ George Cardoza
11/4/2010
       
  Employee Signature
Date

 
Employee Name:
 
George Cardoza
     
Employee Address:
 
c/o NeoGenomics, Inc.
         
12701 Commonwealth Drive Suite 9
         
Fort Myers, FL 33913

 
NeoGenomics, Inc.
 
12701 Commonwealth Drive, # 5
 
Fort Myers, FL 33913
 
By:
/s/ Douglas VanOort
11/4/2009
   
Date

 
Name:
  /s/ Douglas VanOort
   
Title:
  CEO

 
 
14

--------------------------------------------------------------------------------

 


Exhibit 2


RELOCATION AGREEMENT
George Cardoza
 
Chief Financial Officer
 
NeoGenomics Laboratories (the “Company”) acknowledges that you will incur
certain relocation expenses as a result of accepting employment with us.  We
consider the reimbursement of these expenses to be related to the
employer-employee relationship that we are attempting to establish and that
these are items that we share as the relationship is established.

 
NeoGenomics agrees to reimburse you for up to $20,000 in the aggregate (the
“Relocation Cap”) for commuting, temporary housing and permanent relocation
expenses.  This assistance will be comprised of two parts: (i) reimbursement for
commuting, temporary housing and other related transition expenses (the
“Temporary Commuting Allowance”), and (ii) reimbursement for permanent
relocation expenses that are identified by the Internal Revenue Service (“IRS”)
as “deductible moving expenses” (the “Permanent Relocation Assistance”).
 
You may use up to $15,000 of the Relocation Cap for the Temporary Commuting
Allowance.  Expenses reimbursable under the Temporary Commuting Allowance
include pre-move travel (between Tampa, FL and Fort Myers, FL), related lodging
and meal expenses, and other related transition expenses, incurred in accordance
with the Company’s applicable policies in effect from time to time.
 
All such payments made by the Company as part of your Temporary Commuting
Allowance shall be subject to withholding for federal, state or local taxes as
the Company reasonably may determine.  However, you should consult with your own
tax advisor to determine what payments (or reimbursements), if any, may be tax
deductible to you.
 
The dollar amount of Permanent Relocation Assistance available to you is the
difference between the Relocation Cap and any payments made to you (or on your
behalf) under the Temporary Commuting Allowance.  The Permanent Relocation
Assistance is available to you for your permanent move to Fort Myers, Florida,
which will need to occur on or prior to December 1, 2010.   Any relocation
expenses incurred by you (or on your behalf) occurring after December 1, 2010
will not be reimbursable by the Company unless otherwise mutually agreed upon in
writing by you and the CEO of the Company.  The Company will require two (2)
quotes from vendors prior to payment for moving expenses.
 
The Permanent Relocation Assistance payments will not be taxable to you to the
extent the expenses are identified by the IRS as “deductible moving expenses,”
and, accordingly, reimbursable expenses shall be limited to: (i) moving your
household goods and personal effects, and (ii) travel (including lodging, but
not meals) to your new home.
 
All claims for reimbursable expenses, together with proper receipts and
supporting documentation, must be submitted to the Company within 45 days
following the date(s) the expenses are incurred.  Thereafter, reimbursement by
the Company will be made in accordance with the Company’s normal payroll
practices no later than 45 days following the timely submission of applicable
claims.
 
I, George Cardoza, agree to provide proper receipts and documentation in a form
acceptable to the Company in order to receive reimbursement from the Company,
and I understand that failure to do so in accordance with the requirements set
forth herein (including, but not limited to, timely submission) will jeopardize
my rights to any reimbursements under this Agreement.

 
15

--------------------------------------------------------------------------------

 
 
I further agree that:
 
(a)
I will reimburse NeoGenomics all Permanent Relocation Assistance and Temporary
Commuting Allowance payments paid on my behalf directly to vendors or to me by
NeoGenomics should I resign my employment for any reason with NeoGenomics
Laboratories according to the below listed schedule.  Reimbursement will not be
required should NeoGenomics initiate the separation of employment.

 
Reimbursement will be based on the following schedule:
 
 
1)
100 % reimbursement if resignation occurs within a 14 month time period from the
start of employment or within six months after my permanent relocation to Fort
Myers, Fl.

 
2)
50% reimbursement if resignation occurs within 6 months to 12 months after my
permanent relocation to Fort Myers, FL.

 
(b)
Any reimbursements paid to me in error will be returned to the Company within 60
days of (i) the date the expense was incurred, or (ii) becoming aware of the
existence of an erroneous  reimbursement.

 
(c)
My final paycheck for any wages and/or accrued paid time-off will be reduced, to
the extent allowable by law, in the amount of any monies I owe to the Company
pursuant to the terms of this Agreement.  If the amount of my final paycheck is
insufficient to cover all the monies I owe to the Company hereunder, the Company
may pursue any and all remedies available under the law.

 
This agreement will be governed by the laws of the State of Florida.

 
Agreed and Accepted:
 
By:
/s/ George Cardoza
Date
11/4/2009
         
George Cardoza
   

 
NEOGENOMICS LABORATORIES
   
By:
/s/ Douglas VanOort
 
Name:
Douglas VanOort
 
Title:
CEO

 
 
16

--------------------------------------------------------------------------------

 